DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 	Claim 8 merely recites: 
 	“determining location of the mobile communication device”, and 
 	“calculating travel characteristics of the mobile communication device”


 	Claim 20 recites: “a computer program product comprising a computer readable memory storing computer executable instructions thereon”.  Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 20 recites “a computer program product comprising a computer readable memory storing computer executable instructions thereon”.  
program product comprising a computer readable memory ?  Or how can a software/program can comprise a hardware ?
 
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Cepuran U.S. Patent No. 10,904,700 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach common platform for personalized/branded applications (Note that in the previous Application 14/030,409 (now Patent No. 10,904,700 B2), Applicant did amend and add new claims to make two Application 14/030,409 and the present Application close to each other.  Therefore, a double patenting rejection is applied for the present Application in this Office action).
 	Regarding claims 1, 8 and 20, Ceburan teaches a method of displaying, within a customized application, user content for a site of interest to a user associated with a mobile communication device comprising: determining location of the mobile 
 	Regarding claims 2 and 9, Ceburan teaches determining location of the mobile communication device comprises: accessing location software on the mobile communication device (see claims 2 and 3 of U.S. Patent No. 10,904,700 B2).  
 	Regarding claims 3 and 10, Ceburan teaches the location software is a global positioning system (GPS) (see claims 1, 3 and 22 of U.S. Patent No. 10,904,700 B2).  
 	Regarding claim 4, Ceburan teaches creating list of sites of interest comprises: comparing location of mobile communication device with sites of interest stored in a database; and selecting sites of interest in the database which are within a specified distance from the location of the mobile communication device to create a list of sites of interest (see claims 5, 6 and 11 of U.S. Patent No. 10,904,700 B2).  
 	Regarding claim 5, Ceburan teaches comparing location comprises: comparing location of mobile communication device with location data corresponding to the list of places of interest (see claims 5 and 11 of U.S. Patent No. 10,904,700 B2).  
 	Regarding claims 6 and 11, Ceburan teaches obtaining travel characteristics comprises retrieving direction of travel of the mobile communication device and speed 
 	Regarding claims 7 and 16, Ceburan teaches the method is performed within a learning management system (see claims 9 and 19 of U.S. Patent No. 10,904,700 B2).  
 	Regarding claim 12, Ceburan teaches determining presence of a site comprises: determining list of sites proximate the location of the mobile communication device; and creating a list of sites of interest from the list of sites based on travel characteristics of the mobile communication device (see claims 1, 5, 6, 11 and 22 of U.S. Patent No. 10,904,700 B2).  
 	Regarding claim 13, Ceburan teaches displaying the list of sites of interest for selection by a user; and receiving user's selection of site (see claims 1, 6, 11, 12, 17 and 22 of U.S. Patent No. 10,904,700 B2).  
 	Regarding claim 14, Ceburan teaches choosing a site from the list of sites of interest based on user criteria (see claim 7 of U.S. Patent No. 10,904,700 B2).  
 	Regarding claim 15, Ceburan teaches obtaining user preferences for display of user content comprises: accessing a database storing displaying requirements associated with a user of the mobile communication device (see claims 8, 15 and 16 of U.S. Patent No. 10,904,700 B2).  
 	Regarding claim 17, Ceburan teaches the application is a customized application (see claims 10 and 12 of U.S. Patent No. 10,904,700 B2).  
 	Regarding claim 18, Ceburan teaches selecting a site of interest from a list of sites of interest based on travel characteristics and location of the mobile communication device, wherein the determining of the presence of the site comprises 
 	Regarding claim 19, Ceburan teaches the retrieving and displaying user content associated with the site on the mobile communication device comprises: checking user defined preferences for display of user content for the customized application; and displaying the customized application within user content associated with selected site of interest (see claim 12 of U.S. Patent No. 10,904,700 B2) .  
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom (US 2012/0299960A1) in view of Ozawa (US 2012/0136815A1) and further in view of Wong (US 2004/0260464A1).
 	Regarding claims 1, 8 and 20, Soderstrom teaches a method of displaying, within a customized application, user content for a site of interest to a user associated with a mobile communication device (see [0066], “content”, “may be displayed around the mobile device user's current location”) comprising: 
 	determining location of the mobile communication device (see [0036], “Optional GPS transceiver 264 can determine the physical coordinates of client device 200 on the surface of the Earth”). 
 	Soderstrom does not specifically disclose checking user defined preferences for display of user content for the customized application; and displaying customized application within user content associated with selected site of interest.  
 	Ozawa teaches checking user defined preferences for display of user content for the customized application (see Abstract and [0013], [0034] and [0044], “The display controller is configured to display, among contents that have been previously stored, content matching with the preference of the user indicated by the statistical information on the display module”, also see [0016], “PDA”, “mobile phone”), and displaying customized application within user content associated with selected site of interest (see [0035], “an article relating to a tourist site or sightseeing, and a digest of articles are displayed as modes of displaying content matching with the preference of a user”, and content matching with the preference of a user displayed on the display module 17, an article (tourist information) relating to a tourist site that relates to the category "mountain" and the terms "mountain Y", "highland Z" and the like is selected from the content data 181”.  In this case, the “mountain”, "highland” reads on Applicant’s “site”).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the teaching of Ozawa into the system Soderstrom in order to display on the display module in accordance with an operation received from a user through the operation input module and records the measured display time in the display time information together with a content ID and the like (see Ozawa, [0023]).
 	The combination of Soderstrom and Ozawa does not specifically disclose creating list of sites of interest in proximity to the mobile communication device; obtaining travel characteristics of the mobile communication device; selecting a site of interest from the list of sites of interest based on travel characteristics and location of the mobile communication device. 
 	Wong teaches creating list of sites of interest in proximity to the mobile communication device (see [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”), obtaining travel characteristics of the mobile communication device (see [0091], “destination”), selecting a site of interest from the list of sites of interest based on travel characteristics and location of the mobile communication device (see [0091], “choose”, “selected”,  “list”, “destination”.  In addition, see the teaching of Kim et al (US 2012/0016577A1) under the Conclusion below). 

	Regarding claims 2 and 9, Soderstrom teaches determining location of the mobile communication device comprises: accessing location software on the mobile communication device (see [0003], [0004], [0016], [0017] and [0036]).  
 	Regarding claims 3 and 10, Soderstrom teaches the location software is a global positioning system (GPS) (see Fig.2, item 264, and see [0003], [0004], [0016], [0017] and [0036]).  
 	Regarding claim 4, the combination of the combination of Soderstrom, Ozawa and Wong further teaches creating list of sites of interest comprises: comparing location of mobile communication device with sites of interest stored in a database; and selecting sites of interest in the database which are within a specified distance from the location of the mobile communication device to create a list of sites of interest (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  
 	Regarding claim 5, the combination of the combination of Soderstrom, Ozawa and Wong further teaches comparing location comprises: comparing location of mobile communication device with location data corresponding to the list of places of interest (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  

 	Regarding claim 12, the combination of the combination of Soderstrom, Ozawa and Wong further teaches determining presence of a site comprises: determining list of sites proximate the location of the mobile communication device; and creating a list of sites of interest from the list of sites based on travel characteristics of the mobile communication device (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  
 	Regarding claim 13, the combination of the combination of Soderstrom, Ozawa and Wong further teaches displaying the list of sites of interest for selection by a user; and receiving user's selection of site (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  
 	Regarding claim 14, the combination of the combination of Soderstrom, Ozawa and Wong further teaches choosing a site from the list of sites of interest based on user criteria (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  
 	Regarding claim 15, the combination of the combination of Soderstrom, Ozawa and Wong further teaches obtaining user preferences for display of user content comprises: accessing a database storing displaying requirements associated with a store”, “storage”).  
 	Regarding claim 17, the combination of the combination of Soderstrom, Ozawa and Wong further teaches the application is a customized application (see Soderstrom, [0022], [0029] and [0041], and/or see Ozawa [0018], [0022], [0049] and [0052]).  
 	Regarding claim 18, the combination of the combination of Soderstrom, Ozawa and Wong further teaches selecting a site of interest from a list of sites of interest based on travel characteristics and location of the mobile communication device, wherein the determining of the presence of the site comprises generating a list of sites of interests (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  
 	Regarding claim 19, the combination of the combination of Soderstrom, Ozawa and Wong further teaches the retrieving and displaying user content associated with the site on the mobile communication device comprises: checking user defined preferences for display of user content for the customized application; and displaying the customized application within user content associated with selected site of interest (see Ozawa, Abstract, [0013], [0023], [0024], [0033], [0034] and [0044], “The display controller is configured to display, among contents that have been previously stored, content matching with the preference of the user indicated by the statistical information on the display module”, also see [0016], “PDA”, “mobile phone”).  

10.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom (US 2012/0299960A1) in view of Ozawa (US 2012/0136815A1) and further .
 	Regarding claims 7 and 16, the combination of the combination of Soderstrom, Ozawa and Wong teaches claims 1 and 8.  The combination of the combination of Soderstrom, Ozawa and Wong does not specifically disclose the method is performed within a learning management system. 	Dai teaches the method is performed within a learning management system (see Title, Abstract, [0002], [0005], [0006], [0012]-[0016], [0021], [0026], [0027], [0028], [0029], [0034] and [0035]). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the teaching of Dai into the system Soderstrom, Ozawa and Wong in order for administration, documentation, tracking, reporting and delivery of electronic educational technology.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kim et al (US 2012/0016577A1), see [0014], [0015], [0031], [0043], [0046], [0047], [0068] and [0085], “list”, “route”, “location”.  In addition, see thrfreedictionary.com for the definition of “direction”.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642